The judgment of the Court was announced by
Johnston, Ch.
If the appeal be heard here, it will preclude the consideration of the petition upon circuit, where, according to the case of Simpson vs. Downs, (a) petitions for the rehearing of a circuit decree should be presented, (and where they are to be determined without argument.)
The counsel of the appellants and petitioners have, therefore, moved that the argument of the appeal stand, to give them an opportunity for the presentation of their petition upon circuit.
The motion is hereby granted.
By order of the Court.
Dunkin and Wardlaw, CC., concurred.

Motion granted.


 5 Rich. Eq. 422. See also, Smith vs. Hunt, 3 Rich. Eq. 540; Ex parte Vandermissen, 5 Rich. Eq. 519; Simpson vs. Watts, 6 Rich. Eq. 364.